Citation Nr: 9919376	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  91-40 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for prostate carcinoma 
as a result of exposure to herbicides.

2.  Entitlement to an effective date earlier than December 3, 
1986 for a rating in excess of 10 percent for myositis of the 
dorsolumbar paravertebral muscles.  

3.  Entitlement to an increased rating for myositis of the 
dorsolumbar paravertebral muscles, currently evaluated as 20 
percent disabling.

4.  Entitlement to additional compensation based on the 
dependency of the veteran's son, [redacted], from July 1, 1994 to 
October 31, 1995.

5.  Entitlement to an increased rating for schizophrenia, 
undifferentiated type, currently evaluated as 70 percent 
disabling.

6.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This appeal arises in part from April 1987 and subsequent 
rating decisions from the San Juan, Puerto Rico RO, which 
denied the veteran's claim for an increased rating for his 
service-connected schizophrenia (then rated 70 percent 
disabling) and which granted an increase, from 10 to 20 
percent for myositis of the dorsolumbar paravertebral 
muscles, effective December 3, 1986.  The issue of 
entitlement to a total rating based on unemployability due to 
service-connected disability arises from a November 1987 RO 
decision denying that claim.  The question of entitlement to 
additional benefits based on dependency of the veteran's son, 
[redacted], from July 1, 1994 to October 31, 1994, was developed 
for appellate review following the veteran's appeal of the 
October 1995 RO decision that found the effective date of 
that benefit was November 1, 1994.  Also before the Board on 
appeal from a September 1997 RO decision is the issue of 
service connection for prostate carcinoma as a result of 
exposure to a herbicide (Agent Orange).  

In February 1992, the Board remanded the veteran's claim for 
additional development.  

During the course of the appeal, the veteran asserted that 
his current prostate disorder (apart from cancer) is due to 
service.  The Board notes that this specific issue is 
entirely separate from the issue of service connection for 
prostate carcinoma claimed as secondary to exposure to 
herbicides.  While the latter was adjudicated by the RO and 
is currently before the Board on appeal, the former issue has 
not yet been addressed by the agency of original 
jurisdiction.  As such, the issue of service connection for a 
prostate disorder, other than carcinoma, is referred to the 
RO for action deemed appropriate. 

The issues of entitlement to an increased rating for 
schizophrenia and entitlement to a total rating based on 
unemployability due to service-connected disability will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran had active service in Vietnam during the 
Vietnam era.

3.  No medical evidence has been submitted to show that the 
veteran is suffering from prostate carcinoma.

4.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented a plausible claim of service 
connection for prostate carcinoma due to Agent Orange 
exposure.

5.  During the period prior to December 3, 1986, the 
veteran's myositis of the dorsolumbar paravertebral muscles 
was manifested by pain, stiffness, spasm, and no more than 
slight limitation of motion of the lumbar spine.  

6.  A VA examination report dated December 3, 1986, indicates 
that the veteran's myositis of the dorsolumbar paravertebral 
muscles was manifested by pain, stiffness, spasm, and 
moderate limitation of motion of the lumbar spine; it 
constitutes the veteran's informal claim for an increased 
rating.  

7.  Prior to December 3, 1986, the record does not reflect 
evidence of an increase in disability, in the form of more 
than slight limitation of motion of the lumbar spine,  due to 
myositis of the dorsolumbar paravertebral muscles.

8.  The disability due to the veteran's service-connected 
myositis does not currently produce severe limitation of 
motion of the lumbar spine and it does not produce listing of 
the spine, positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or abnormal mobility on 
forced motion. 

9.  The veteran's son, [redacted], was born on March [redacted] 1976 and 
attained his 18th birthday on March [redacted] 1994; the veteran was 
paid additional compensation benefits for [redacted] through June 
1994, when the child completed high school.  The veteran was 
duly notified of the termination of benefits for [redacted], 
effective July 1, 1994.  

10.  The veteran's Request for Approval of School Attendance 
(VA Form 21-674) for his son's enrollment in a course of 
study beginning in August 1994 was not received by the 
Department of Veterans Affairs until October 1995. 

11.  The resumption of payment of additional compensation 
based on [redacted]'s school was made effective on November 1, 
1995.

12.  The veteran is not entitled to additional compensation 
benefits subsequent to June 1994 based on schooling pursued 
by his son starting August 1994, because the veteran's claim 
was not received within one year of his enrollment.



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for prostate carcinoma.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107, 7104 (West 1991 & Supp 
1999); 38 C.F.R. §§  3.303, 3.307(a), 3.309(a), (e) (1998).

2.  December 3, 1986, was the earliest date that the veteran 
was entitled to a rating in excess of 10 percent for his 
service-connected myositis of the dorsolumbar paravertebral 
muscles.  38 U.S.C.A. §§ 5107, 5110(b)(2), 5111(a) (West 
1991); 38 C.F.R. §§ 3.31, 3.400(b) (1998).

3.  The criteria for an evaluation in excess of 20 percent 
for the veteran's myositis of the dorsolumbar paravertebral 
muscles have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71; 
Diagnostic Codes 5292, 5295 (1998).

4.  Payment of additional compensation due to the dependency 
of the veteran's child, [redacted], beyond age 18, based on school 
attendance, prior to November 1, 1995, is not warranted, 
inasmuch as the claim was not timely filed.  38 U.S.C.A. §§ 
5107, 7104(a) (West 1991); 38 C.F.R. § 3.667(a)(1)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Facts 

A.  Concerning Claims Regarding the Prostate and Myositis.

Service records indicate that the veteran had active service 
in Vietnam during the Vietnam era.  Service medical records 
show that the veteran had treatment for problems with his 
lower back during service.  Symptoms included low back pain, 
tension and spasm in the paravertebral muscles, tenderness, 
and reduced range of motion.  X-rays were negative.  
Diagnostic impressions included back strain, chronic low back 
pain, and recurrent lumbosacral strain.  A review of the 
service medical records shows no complaints or findings 
indicative of prostate problems.  On the veteran's January 
1971 examination prior to separation from service, it was 
noted that the veteran's spine, anus, rectum, and 
genitourinary system were evaluated as normal.  

On a February 1971 VA examination, the veteran reported 
complaints of back problems.  X-rays revealed that there was 
no evidence of fracture or dislocation, that there was normal 
curvature and alignment, that the intervertebral spaces were 
of normal height with smooth articular surfaces, and that 
there was no destructive lesion noted.  Objective findings 
included pain and moderate restriction of motion and the 
diagnosis included mild lumbosacral strain.  Examination of 
the genitourinary system was normal.

In a March 1971 RO decision, the RO granted the veteran 
service connection for lumbosacral strain.  A 10 percent 
disability rating was assigned effective the day after 
separation from service.

On a November 1971 VA examination report, the treating 
physician reported some tenderness in the lumbosacral area 
with mild paravertebral muscle spasm.  The diagnosis was 
myalgia of the back.

In November 1971, the RO increased the disability rating for 
the veteran's back disorder to 20 percent and redesignated 
the disorder as myalgia of the back.  

VA hospital discharge summaries indicate that the veteran was 
admitted from March to April 1972 and again from May to July 
1972 for treatment for his psychiatric problems.  The 
discharge summaries both noted diagnoses of probable 
prostatitis. 

On VA physical examination in August 1974, it was noted that 
the veteran had tenderness over the lumbosacral paravertebral 
area with some muscular spasm.  Right lateral flexion, 
forward flexion, and backward flexion were all reportedly 
limited.  It was noted that straight leg raising (SLR) was 
positive on the right side at 60 degrees.  Deep tendon 
reflexes were found to be symmetrical and normoactive in the 
lower extremities.  The impressions included myositis of the 
lumbosacral paravertebral muscles.

A VA discharge summary indicates that the veteran was 
admitted in May and June 1974 for psychiatric problems and 
low back strain.  Clinical records from this period indicate 
that the veteran had orthopedic treatment for his back 
complaints which included dull pains in both sacroiliac 
joints, numbness in both legs, and cervical pain.  The 
examiner noted lumbosacral spasm and trapezius spasm with 
tenderness.  Physical therapy was noted to lead to some 
improvement.  

A February 1975 orthopedic examination revealed that the 
veteran had right paravertebral muscle spasm with no 
tenderness, deformities, or instabilities.  Forward flexion 
was measured to 70 degrees, lateral flexion bilaterally was 
to 30 degrees, and extension was measured to 15 degrees.  
Physical examination of the lower extremities indicated that 
SLR was positive at 60 degrees bilaterally.  The impression 
was mild lumbosacral paravertebral muscle strain.  

Based on this examination report, the RO, in a March 1975 
decision, found that the veteran's back condition had 
improved and that a reduction to 10 percent in his disability 
rating was in order.  

On a January 1976 VA orthopedic examination, it was noted 
that the veteran had slight stiffness in the back when 
ambulating and slight spasm in the lumbosacral paravertebral 
muscles, but no tenderness, deformities, or instabilities.  
X-rays were reportedly negative and the impression was no 
definite clinical or radiologic evidence of musculoskeletal 
disease.

In a September 1976 VA Form 9, the veteran noted that his 
back condition had kept him in continuous pain from the waist 
down.  He also indicated that he had difficulty standing.  

In April 1977, the Board denied the veteran's claim for an 
increased rating for his service-connected back disorder.  

On a June 1979 orthopedic examination, the veteran reported 
complaints of off-and- on pain in the waist-dorso-lumbar 
region especially on prolonged sitting, standing, or walking.  
The diagnosis included myositis in the cervicodorsolumbar 
paraspinal muscles, traumatic, chronic, moderate.  Also noted 
were short hamstrings and tenosynovitis.  

A VA hospital summary indicates that the veteran was admitted 
in February and March 1980 due to his chronic schizophrenia 
and his chronic low back pain.  The diagnosis included 
chronic low back pain, subjective chronic condition.   

On VA examination in September 1980, the veteran repeated 
complaints of back pain as noted in the June 1979 examination 
report; he wore a lumbosacral corset.  Range of motion 
testing revealed that the veteran had (forward) flexion to 70 
degrees, dorsiflexion to 10 degrees, lateral flexion to 20 
degrees bilaterally, and rotation to 10 degrees bilaterally.  
The diagnosis was myositis dorsolumbar paravertebral muscle 
traumatic, chronic, and moderate to severe, with short 
hamstrings and tenosynovitis.

In January 1982, the Board again denied the veteran's appeal 
for an increased rating for his service-connected back 
disorder.  In the decision, the Board found that the 
veteran's back disorder was characterized by occasional pain 
and moderate to severe dorsolumbar muscle myositis with no 
more than slight limitation of lumbar motion.

Review of the claims folder does not reflect that the veteran 
filed a claim for an increased rating during the period 
subsequent to the Board's decision and prior to December 
1986.  

Records show that the veteran was hospitalized from April to 
June 1982 for psychiatric problems.  Outpatient treatment 
records from this period note complaints of regarding the 
back and chronic prostatitis.

On VA review examination in August 1982, it was noted that 
the veteran had a history of low back problems that had 
reportedly kept him from working since 1974.  Range of motion 
testing revealed flexion to 65 degrees, dorsiflexion to 10 
degrees, lateral flexion to 25 degrees bilaterally, and 
rotation to 15 degrees bilaterally.  The diagnoses included 
strain and myositis of the dorsolumbar paravertebral muscles 
traumatic, chronic, moderate to severe with short hamstrings 
and tenosynovitis.  

VA discharge summaries indicated that the veteran was 
admitted in September and October of 1982 and again in 
September and October 1983 for treatment of his psychiatric 
problems.  During these periods medication was given for back 
pain.  Diagnoses included low back syndrome (in 1982) and 
chronic back pain (in 1983).  Another discharge summary 
showed the veteran was admitted for treatment for psychiatric 
problems again from April to June 1984.  The summary noted 
that an electromyography (EMG) detected evidence of bilateral 
S1 radiculopathy.  The veteran was reportedly released after 
obtaining maximum hospital benefit.  

A VA discharge summary indicated that the veteran was 
hospitalized from November 1986 to January 1987 due to 
exacerbation of symptoms of his schizophrenia.  Diagnoses 
included radiculopathy of S1 bilaterally and low back pain.

On VA review examination dated December 3, 1986, and 
conducted during the period of VA hospitalization above, it 
was reported that the veteran's back problems were 
exacerbated by standing and walking.  On physical 
examination, it was reported that the veteran had tenderness 
to pressure of the lower dorsal and lumbar paravertebral 
musculature with evidence of tender fibrotic nodules in the 
lumbar area.  Movements were noted to be painful and limited.  
Flexion was reported to 45 degrees, extension to 10 degrees, 
lateral bending to 20 degrees, and rotation to 35 degrees 
(left and right).  There was no evidence of muscular atrophy 
or weakness.  It was further noted that SLR elicited pain at 
70 degrees to 100 degrees bilaterally, and that there were 
sensory deficits at L4-5 and L5-S1 on the right side.  X-rays 
were reported to be within normal limits.  

In April 1987, the RO granted an increased rating for the 
veteran's service-connected back injury to 20 percent 
effective on December 3, 1986.  

In August 1987, the veteran's claim for an earlier effective 
date for a rating in excess of 10 percent for his service-
connected back problem was received.  In this statement, the 
veteran asserted that an increased disability rating should 
have been assigned prior to the effective date, "as for many 
years, I have been claiming said increase because my 
condition had definitely worsen (sic)."

On his January 1989 VA orthopedic examination, the veteran 
reported complaints of persistent back pain accompanied by 
functional impairment of the back.  It was noted that the 
veteran had painful range of motion with flexion to 45 
degrees, extension to 0 degrees, lateral flexion to 10 
degrees, and rotation to 20 degrees.  The diagnosis was 
lumbar paravertebral synovitis, traumatic.

Records show that the veteran was admitted from May to July 
1989 for psychiatric problems.  Additional diagnoses included 
low back pain and minimal spurs at L5.   

VA outpatient treatment records dated from July 1989 to July 
1990 indicate that the veteran had treatment for problems 
with the urinary tract.  Diagnoses included recurrent UTI 
(urinary tract infection) and prostatitis.  
 
A private record dated in June 1990 shows that the veteran 
continued to complain of recurrent pain in the back that 
radiated to his left leg.    

In a November 1991 informal hearing presentation, the 
veteran's service representative asserted that the veteran's 
service-connected low back problems have increased in 
severity.  

In February 1992, the Board remanded the veteran's claims for 
an increased rating for myositis of the dorsolumbar 
paravertebral muscles and for an effective date earlier than 
December 3, 1986 for a rating in excess of 10 percent for 
myositis. 

A VA discharge summary shows that the veteran was admitted in 
May and June 1992 for psychiatric problems.  During this 
time, the veteran underwent some physical therapy for his low 
back pain.  

On VA orthopedic examination in June 1992, it was noted that 
the veteran had erect posture with a slow guarded gait.  
There was moderate straightening of the lumbar lordosis, and 
tenderness to pressure over the lower dorsal and lumbar 
paravertebral musculature with evidence of spasm and several 
tender fibrotic nodules.  The examiner noted painful and 
limited back movements.  Range of motion testing revealed 
that the veteran had forward motion to 70 degrees, backward 
extension to 0 degrees, lateral flexion to 10 degrees left 
and right, and rotation to 30 degrees left and right.  
Straight leg raising and knee extension were reported to 
elicit back pains at 80 and 160 degrees bilaterally.  
Positive radicular signs were also noted bilaterally.  The 
examiner reported that there was sensory deficit in the S5-S1 
dermatomes in the right side with diminished reflex 1 over 2.  
The diagnosis was dorsal lumbar paravertebral fibromyositis 
and L5-S1 radiopathy in the right side.  

In December 1995, the veteran submitted a claim for service 
connection for prostate cancer due to exposure to Agent 
Orange.

On a July 1996 VA examination of the genitourinary system, it 
was noted that the veteran had a history of chronic 
microscopic hematuria and a history of prostate infection.  
Subjective complaints included occasional night frequency, 
occasional burning sensation, and loss of sexual potency.  
The report indicated that cystoscopy revealed negative 
results, uroflow showed normal flow, cytology yielded 
negative results, and that an intravenous pyelogram revealed 
prostate enlargement.  Objective findings included normal 
sphincter tone, no masses, and a soft small prostate.  The 
diagnoses included chronic michrohematuria, chronic 
prostatitis, early benign prostatic hyperplasia, and 
impotence.  

In September 1996, records from the Social Security 
Administration (SSA) were added to the claims file.  For the 
most part these records pertain to the veteran's psychiatric 
problems.  Those records pertaining to the veteran's back 
disorder were repetitive of information already noted above.

In March 1997, the RO denied the veteran's claim for service 
connection for prostate carcinoma as a result of exposure to 
herbicides.

VA records show that the veteran was hospitalized from 
December 1997 to January 1998 for psychiatric problems.  
During this time a diagnosis of low back pain was also noted. 

On the veteran's April 1998 VA examination of the lumbar 
spine, the veteran reported complaints of severe low back 
pain with radiation to both legs.  He came to the examination 
in a wheelchair, purportedly due to severe low back pain.  
The veteran also referred to tingling and involuntary tremors 
of the legs.  Range of motion testing revealed that the 
veteran had forward flexion to 60 degrees,  backward 
extension and right and left lateral flexion to 40 degrees, 
and right and left rotation to 35 degrees.  The examiner 
reported that there was no objective evidence of painful 
motion on all movements of the lumbar spine, and that there 
was no objective evidence of weakness of the legs.  The 
examiner found that there was objective evidence of moderate 
lumbar paravertebral muscle spasm and moderate tenderness to 
palpation on lumbar paravertebral muscles.  He also reported 
no postural abnormalities of the back and no fixed 
deformities.  Other findings included: normal gait cycle; 
positive SLR and Lasegue sign in both legs; diminished 
pinprick and smooth sensation on right L5-S1dermatomes of the 
foot; diminished ankle jerks +1 bilaterally; and no muscle 
atrophy.  The diagnoses included dorsolumbar paravertebral 
myositis, degenerative joint disease of the lumbar spine by 
X-rays of March 12 1996,  L4-L5 and central L5-S1 bulging 
discs associated with degenerative joint disease by CT scan 
of the lumbar spine.  The physician noted that due to his 
back condition the veteran is restricted to light work.     

The report of an April 1998 VA CT scan of the spine indicated 
that the L2-L3 and L3 -L4 intervertebral disks were 
unremarkable.  There was disk degeneration (vacuum 
phenomenon) at the L4-L5 level, together with diffuse 
circumferential bulge.  The lateral scout showed mild 
narrowing of the wing of the disk space.  A mild central 
bulge was noted at the L5-S1 apophyseal joints and at the S1 
joints bilaterally.  The diagnoses included diffuse 
circumferential bulge of the L4-L5 intervertebral disc, mild 
central bulge of the L5-S1 intervertebral disk, lumbar 
spondylosis, and mild degenerative changes in the L5-S1 
apophyseal and SE joints bilaterally.


I. Facts

B. Concerning the Claim for Additional Compensation
Benefits for a Dependent Child.

The veteran's son, [redacted], was born on March [redacted] 1976 and the 
veteran was paid additional benefits based on dependency.  
[redacted] attained the age of 18 on March [redacted] 1994.  

In January 1994, the veteran submitted a Request for Approval 
of School Attendance for his son; he reported that the child 
was presently attending Esc. Superior Juan Rios Serpar Ciales 
(a secondary or high school) and expected to graduated in 
June 1994.  The veteran also noted that his son wanted to go 
to college.    

In February 1994, the veteran was notified by way of a VA 
Form 20-8993 that he would receive payments for his son based 
on school attendance until July 1, 1994.  He was told of the 
reduction in the monthly rate of benefits.  This letter also 
informed the veteran that he was to report any change in the 
number or status of dependents immediately.  Attached was VA 
Form 21-8764, which advised him that he was entitled to 
additional benefits for children over the age of 18 attending 
an approved institution.

In April 1994, the veteran reported essentially the same 
information. 

In June 1995, the veteran was again notified that he received 
payments for his son based on school attendance until July 1, 
1994.  The veteran was also informed that his award was 
reduced effective July 1, 1994 due to the loss of a dependent 
child.  

In October 1995, the veteran submitted another Request for 
Approval of School Attendance for his son.  On this form, the 
veteran reported that his son was presently attending 
Universidad Catolica Arecibo, Puerto Rico, that the official 
beginning date of the regular term or course was in August 
1995, and that his son had attended this same school last 
year, beginning in August 1994.

In December 1995, the veteran was notified that he would 
receive continued payments effective November 1, 1995 until 
March [redacted] 1999 for his dependent son based on school 
attendance.

In January 1996, the veteran submitted another Request for 
Approval of School Attendance for his son, reporting the same 
information about current enrollment as previously reported.

In a March 1996 statement, the veteran requested an audit 
report effective January 1994 so that he may clarify his 
claim.  He noted that payments for his son were discontinued 
July 1, 1994 and were not resumed until November 1995.  

In April and September 1996, additional Requests for Approval 
of School Attendance were received regarding the veteran's 
son, and reporting the same information. 

In March 1997, the veteran was informed that he had received 
benefits for his son as a schoolchild from April 1994 to July 
1994.  He was also notified that benefits were resumed from 
November 1, 1995 because he submitted his claim on October 
19, 1995, and that this date was more than one year from July 
1, 1994, which was the last date he had received benefits for 
that child.  

In March 1997, the veteran submitted a statement indicating 
that he disagreed with the March 1997 decision denying 
retroactive dependency benefits for his son.  He stated that 
the benefits should have gone back to August 1994 when the 
son resumed studying at the University, and that he was not 
aware that he had to apply for dependency benefits within one 
year after having the benefits discontinued.

On his March 1998 VA Form 9, the veteran stated that his son 
had continued to attend school after his 18th birthday.  He 
stated that the son never dropped out from school and that 
this can be verified by the school.


II.  Analysis

A.  Entitlement to Service Connection for Prostate Carcinoma 
Secondary to Exposure to Herbicides.

Regarding the veteran's appeal concerning service connection 
for prostate cancer secondary to exposure to herbicides, the 
threshold question to be answered is whether he has presented 
a well-grounded claims.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If he has not, 
the claim must fail and there is no further duty to assist in 
its development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998).  That 
decision upheld the earlier decision of the United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) (hereinafter 
"Court") which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  

The Court has also held that, in order to establish that a 
claim for service connection is well-grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
injury or aggravation and the current disability.  Competent 
medical evidence is required to satisfy this third prong.  
Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table). "Although the claim need 
not be conclusive, the statute [38 U.S.C.A. § 5107] provides 
that [the claim] must be accompanied by evidence" in order 
to be considered well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1996); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  In addition, 
certain diseases, when manifest to a degree of 10 percent or 
more within one year after the veteran's military service 
ended, may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

As explained below, the Board finds that the veteran has not 
presented a well-grounded claim to establish service 
connection for prostate cancer on the basis of exposure to 
Agent Orange.

While the veteran's DD Form 214 indicates that he served in 
Vietnam during the Vietnam era, a careful review of the 
veteran's service medical records reveals that there are no 
complaints or findings indicating that the veteran had 
prostate cancer or any other problem related to residuals of 
Agent Orange exposure.  All pertinent findings were normal on 
separation examination in January 1971.

Since separation from service, the veteran has had the 
following pertinent diagnoses: probable prostatitis (VA 
hospital discharge summaries dated April and July 1972); 
chronic prostatitis (June 1982 discharge summary); recurrent 
urinary tract infection and prostatitis (VA outpatient 
treatment records dated from July 1989 to July 1990); and 
chronic michrohematuria, chronic prostatitis, early benign 
prostatic hyperplasia, and impotence (July 1996 VA 
examination).  The Board notes that while the veteran's post-
service medical records show a long history of problems with 
the prostate, they do not show a diagnosis of prostate 
cancer.

Following his December 1995 claim for service-connected for 
prostate cancer due to inservice exposure to Agent Orange, 
the veteran underwent a specific VA examination of the 
genito-urinary system in July 1996.   This examination report 
was negative for any residuals of Agent Orange and showed no 
diagnosis of carcinoma.  Since 1996, numerous additional 
post-service medical records have been submitted.  The Board 
notes that the vast majority of these pertain to the 
treatment of the veteran's psychiatric disorder and back 
problems.  All of these records have been carefully reviewed, 
and they are entirely negative for any diagnosis of prostate 
cancer.  Thus the first prong of the Caluza analysis is not 
met.

The Board has considered the contentions of the veteran and, 
inasmuch as the veteran is offering his own medical opinion 
and diagnoses, notes that the record does not indicate that 
the veteran has any professional medical expertise.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
See Grottveit, at 93.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
Under the circumstances of this case, the appellant's 
application is not incomplete, and the VA has not been put on 
notice that other relevant evidence exists, or could be 
obtained, which, if true, would make the claim "plausible."  
Robinette v. Brown, 8 Vet.App. 69, 80 (1995).  He has been 
advised by the RO and by the Board in this decision of the 
evidence necessary to make his claim well grounded.


B.  Claims Regarding the Veteran's Myositis of the 
Dorsolumbar Paravertebral Muscles

The veteran and his representative have asserted two claims 
regarding the rating of the veteran's service-connected 
myositis of the dorsolumbar paravertebral muscles.  First, 
they assert that the evaluation in excess of 10 percent for 
myositis of the dorsolumbar paravertebral muscles should have 
been effective prior to the assigned date of December 3, 
1986.  Secondly, they claim that the veteran's service-
connected myositis is presently more disabling than implied 
by the current 20 percent rating.  

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded; that is, the claims is not implausible.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Additionally, there 
is no indication that there are additional, pertinent records 
which have not been obtained.  Accordingly, there is no 
further duty to assist the veteran in developing the claims, 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
A review of the record indicates that since 1982, the 
veteran's service-connected low back disorder has been rated 
under 38 C.F.R. § 4.71, Diagnostic Code (D.C.) 5021 (for 
myositis) and D.C. 5292 (for limitation of motion of the 
lumbar spine).

Since D.C. 5021 directs that myositis be rated on the basis 
of limitation of motion of the affected body part, the Board 
turns to D.C. 5292 to determine the appropriate rating for 
the veteran's service-connected myositis.  Under D.C. 5292, 
limitation of motion of the lumbar spine is rated 40 percent 
disabling when severe, 20 percent disabling when moderate, 
and 10 percent disabling when slight.


B (1)  Entitlement to an Effective Date 
Earlier than December 3, 1986 for a 
Rating in Excess of 10 Percent for 
Myositis of the Dorsolumbar Paravertebral 
Muscles.

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date; 
otherwise, the effective date for an award for increased 
compensation is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

As noted in the facts reported above, the veteran was granted 
service connection for his low back disorder in March 1971.  
A 10 percent disability rating was assigned effective the 
date after separation from service.  The disability rating 
was increased to 20 percent by a November 1971 RO rating 
action and then reduced back to 10 percent by a March 1975 RO 
rating action.  Subsequent RO decisions denied the veteran's 
claims for an increased rating, and these decisions were 
affirmed by Board decisions dated in April 1977 and January 
1982.  The veteran did not submit a formal claim for an 
increased rating for many years thereafter, and RO decisions 
through 1986 did not change the veteran's 10 percent 
disability rating.  On December 3, 1986, the veteran 
underwent a VA review examination of the lumbosacral spine 
that apparently showed an increase in disability due to the 
veteran's service-connected myositis.  In April 1987, the RO 
granted an increased rating to 20 percent for the veteran's 
service-connected back disorder and selected December 3, 
1986, as the date entitlement for the increased evaluation 
was shown. 

Initially, the Board notes that a VA examination report may 
be accepted as an informal claim.  See 38 C.F.R. §§ 
3.157(b)(1) and 3.114.  As the veteran himself had not 
submitted a formal (or informal) claim for an increased 
rating after the January 1982 Board decision, it appears that 
the RO considered December 3, 1986 as the date of the 
veteran's claim.   

A careful review of the evidence does not persuade the Board 
that the veteran is entitled to an earlier effective date for 
a rating in excess of 10 percent for the myositis of the 
dorsolumbar paravertebral muscles.  Contrary to the veteran's 
allegation, the evidence of moderate loss of range of motion 
of the lumbar spine was not shown until December 3, 1986.  
While VA hospital discharge summaries dated from 1982 and 
1983 noted that the veteran had continued complaints of low 
back pain with some evidence of radiculopathy, these records 
did not show any evidence of any more than slight limitation 
of motion of the lumbar spine.  Additionally, the Board notes 
that on the last prior VA examination report, dated in August 
1982, the veteran's limitation of range of motion was only 
slight.  

Since the record does not reflect an increase in disability, 
in the form of more than slight limitation of motion of the 
lumbar spine, prior to December 3, 1986, an earlier effective 
date for a compensable rating is not warranted.


B(2)  Entitlement to an Increased Rating 
for Myositis of the Dorsolumbar 
Paravertebral Muscles, Currently 
Evaluated as 20 Percent Disabling.

Turning to the issue of the appropriate rating for the 
veteran's current disorder, the Board notes that the Court 
has stated that, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Under 38 C.F.R. § 4.71, Diagnostic Code 5292, limitation of 
motion of the lumbar spine is rated 40 percent disabling when 
severe, 20 percent disabling when moderate, and 10 percent 
disabling when slight.  On the most recent VA examination 
dated in April 1998, the range of motion of the veteran's 
lumbosacral spine was measured as 60 degrees of flexion, 40 
degrees of backward extension and right and left lateral 
flexion, and 35 degrees of bilateral rotation.  The Board 
finds that the limitation of motion due to pain caused by the 
veteran's service-connected residuals of a low back injury is 
no more than moderate overall, and therefore properly rated 
as 20 percent disabling.  An increased rating for severe 
limitation of motion is not in order under this provision.

Turning to the other provisions that may be applicable for 
rating the veteran's low back disorder, the Board notes that 
while the veteran does not currently have a diagnosis of 
lumbosacral strain, his low back condition had been rated as 
such in the past.  As is noted below, even if the veteran's 
present condition was rated as analogous to lumbosacral 
strain under D.C. 5295, a rating in excess of 20 percent 
would not be in order.  Under that code, a 40 percent rating 
would be in order when the strain is severe, with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint spaces, or 
some of the above with abnormal mobility on forced motion.  A 
20 percent rating would be in order when the lumbosacral 
strain is manifest by muscle spasm on extreme forward bending 
and loss of lateral spine motion, unilateral, in the standing 
position.  Looking at the evidence from the most recent VA 
examination in April 1998, the Board notes that the veteran 
was found to have no postural abnormalities and no fixed 
deformities.  While there was moderate lumbar paravertebral 
muscle spasm, there was no listing of the spine, no positive 
Goldthwait's sign, and no indication that the veteran had an 
abnormal gait.  Additionally, the veteran did not have any 
more than moderate limitation in forward bending and he 
exhibited 40 degrees of lateral motion bilaterally.  Without 
listing, positive Goldthwaite's sign, marked limitation of 
forward bending and loss of lateral motion, abnormal mobility 
on forced motion, or evidence indicating that the veteran's 
osteoarthritic changes were due to his service-connected 
disorder, a rating in excess of 20 percent is not possible 
under D. C. 5295.

The Board has considered the veteran's April 1998 CT scan 
report showing mild central bulge of the L5-S1 intervertebral 
disk, lumbar spondylosis, and mild degenerative changes in 
the L5-S1 apophyseal and SI joints bilaterally.  Since the 
examining physician did not make a finding that any of these 
diagnosed disorders was related to the veteran's service-
connected myositis or his period of active duty, analysis 
under D.C. 5003 (for arthritis) and D.C. 5293 (for 
intervertebral disc syndrome) is not in order, and symptoms 
attributable thereto may not be considered.  In any event, 
ratings assigned under D.C. 5003 are based on limitation of 
motion, and the veteran's motion is shown to be no more than 
moderately limited.  Likewise a higher rating would not be in 
order under D.C. 5293, which requires a severe level of 
impairment, which the veteran does not have.  

In sum, the Board finds that the veteran's service-connected 
low back symptoms do not approach the level of a severe 
disability under D.C. 5292 or 5295, and that a rating in 
excess of 20 percent is therefore not warranted.  The 
preponderance of the evidence is against the veteran's claim, 
and thus the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  For this reason, the claim for an increased rating 
must be denied.

The Board has also considered DeLuca v. Brown in which the 
Court held that 38 C.F.R. § 4.40 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use including during 
flare-ups.  DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  
While the veteran has related a history of pain in the low 
back, with some limitation of motion, the VA examiner found 
in April 1998 that there was no objective evidence of painful 
motion on all movements of the lumbar spine and that there 
was no muscle atrophy.  Additionally, the latest VA 
examinations have not shown that the veteran has more than 
moderate limitation of motion.  This degree of impairment is 
already considered in the current 20 percent evaluation.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



C.  Entitlement to Additional Compensation Based on the 
Dependency of the Veteran's Son, from July 1, 1994 to October 
31, 1995.

The record reveals that, for many years prior to the period 
at issue, the veteran had been in receipt of additional 
compensation benefits due to the dependency of his children, 
including [redacted].  

As noted in the facts above, [redacted] became 18 years old in 
March 1994 during his last year of high school.  See the 
January 1994 Request for Approval of School Attendance (Form 
21-674).  The veteran received payments on behalf of this son 
based on school attendance until the end of the month of his 
graduation in June 1994.  As the veteran's son was over 18 
and, according to the information of record, no longer in 
school, dependency payments ceased on July 1, 1994.

The veteran next submitted a Request for Approval of School 
Attendance for this son in October 1995.  With this 
indication that the veteran's son had returned to school, 
dependency payments were resumed on November 1, 1995, the 
first day of the month following receipt of the veteran's 
claim.  On October 1995 form, and on each subsequently 
submitted Form 21-674, the veteran reported that his son was 
attending Universidad Catolica in Arecibo, Puerto Rico, and 
that this son had attended that same school at the end of the 
last school term.  Of the varied dates reported for that last 
school term, none were later than August 1994 to May 1995.  
According to this information from the veteran, his son was 
already into his second year of his course of study at 
Universidad Catolica when the October 1995 Request for 
Approval of School Attendance was submitted.

The veteran now contends, in essence, that he should receive 
retroactive benefits in the form of additional compensation 
due to the dependency of his in-school son during the period 
of non-payment which followed the son's last month of high 
school (June 1994), and extended through the end of the month 
in which the veteran submitted his claim informing the VA 
that his son had been continuing an approved course of study 
(October 1995).  The veteran maintains that he was not aware 
that he had to inform the VA that his son was going to 
college and that, for this reason, his failure to file a 
timely claim form with the RO was simple oversight.  
Therefore, a favorable determination is requested.

The governing regulations provide that additional pension or 
compensation may be paid from a child's 18th birthday based 
upon school attendance if the child was at that time pursuing 
a course of instruction at an approved school and a claim for 
such benefits is filed within one year from the child's 18th 
birthday.  38 C.F.R. §§ 3.57(a)(iii), 3.667(a).  A child is 
considered to be in school during a vacation or other holiday 
period if he or she was attending school at the end of the 
preceding school term and resumes attendance, either at the 
same or a different approved school, at the beginning of the 
next term.  If an award has been made covering a vacation 
period, and the child fails to commence or resume school 
attendance, benefits will be terminated the date of last 
payment or last day of the month preceding the date of 
failure to pursue the course, whichever, is the earlier.  38 
C.F.R. § 3.667(b).  Where benefits have been authorized based 
upon school attendance and it is shown that during a part or 
all of that period, the child was pursuing a different course 
in the same school or a course in a different school, 
payments previously made will not be disturbed if the course 
is approved.  
38 C.F.R. § 3.667(d).

The Board finds it specifically pertinent that VA regulation 
38 C.F.R. § 3.667(a)(2) explicitly states that "compensation 
based on a course which was begun after a child's 18th 
birthday may be paid from the commencement of the course if a 
claim is filed within 1 year from that date."  In the 
instant case, the record shows that while the veteran's son 
began his course of study at Universidad Catolic in August 
1994, the veteran did not file his claim until October 1995.  
He does not dispute that he filed his claim over a year after 
his son began his courses.  The veteran has asserted that he 
was unaware that he had to inform the VA that his son was 
going to college.  

Unfortunately, the requirements for entitlement to additional 
compensation for school attendance are specifically defined 
within 38 C.F.R. § 3.667 (1998).  The regulations do not 
contain a grace period or an "innocent error" provision for 
the purposes of obtaining school allowance benefits.  The 
Board notes that the veteran had full access to the 
information in February 1994 VA Form 20-8993 which 
specifically notified him that payments for his son based on 
school attendance would not continue after June 1994 and 
informed him that he must immediately report any change in 
the number or status of his dependents.  The Board finds that 
the veteran's contention that he was unaware that he should 
have filed his claim earlier does not warrant a grant of 
retroactive benefits.

As it is not disputed that the veteran's initial application 
form seeking additional compensation benefits for his son's 
school attendance was received in October  1995, more than 
one year after the child began his course of study in August 
1994, a retroactive award of such benefits based upon his 
school attendance beyond the age of 18 is not permitted.  No 
exceptions to the controlling legal criteria have been 
provided in the Federal regulations, and the Board has no 
authority to overturn or to disregard this very specific 
limitation on the award of additional compensation benefits 
based on a child's school attendance beyond the age of 18.  
38 U.S.C.A. § 7104(a).

Thus, the Board finds it is constrained in its ability to 
grant the benefit sought on appeal.  In cases such as this, 
where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994).


ORDER

Service connection for prostate cancer, claimed as due to 
exposure to Agent Orange, is denied, since a well-grounded 
claim has not been presented.

A rating in excess of 10 percent for myositis of the 
dorsolumbar paravertebral muscles, prior to December 3, 1986, 
is denied.

The veteran's claim for a rating in excess of 20 percent for 
his service-connected myositis of the dorsolumbar 
paravertebral muscles is denied. 
 
Entitlement to an additional allowance of compensation, based 
on the dependency of the veteran's child, [redacted], beyond age 
18, for the period from July 1, 1994 to October 31, 1995, is 
denied.


REMAND

A.  Entitlement to an Increased Rating for Schizophrenia, 
Undifferentiated Type, Currently Evaluated as 70 Percent 
Disabling.

B.  Entitlement to a Total Rating Based on Unemployability 
Due to Service-Connected Disability.  

At the outset, the Board notes the issue of an increased 
rating for schizophrenia was remanded by the Board for 
additional development in February 1992.  In response to the 
remand requests, the veteran's private psychiatrist, Dr. 
Elias Jimenez, was visited (see September 1992 Field Report) 
and copies of records pertaining to the veteran's psychiatric 
treatment were retrieved for the veteran's claims file.  
Translations of any records written in Spanish are on file.  
Additionally, a social and industrial survey was performed in 
March 1995.  

The Board finds, however, that the 1992 remand also 
instructed the RO to have the veteran admitted into a 
hospital for a period of observation and a psychiatric 
evaluation in order to more clearly identify the extent of 
his service-connected schizophrenia.  While the veteran was 
admitted for hostile behavior in May 1992 and for aggressive 
behavior from December 1997 to January 1998, he was never 
admitted for a period of observation and psychiatric 
evaluation, as had been requested in the prior remand.  The 
Board notes that the Court has held that where "the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998).  Under these circumstances, it 
will be necessary to remand the case again so that the 
severity of the disability due to the veteran's service-
connected schizophrenia may be properly evaluated.  
 
The Board also notes that during the course of the veteran's 
appeal, the relevant rating criteria for evaluating 
schizophrenia were revised.  Specifically, the rating 
schedule for rating psychiatric disorders, as formerly 
contained in 38 C.F.R. § 4.132, was revised and redesignated 
as 38 C.F.R. § 4.130 on November 7, 1996.  The Court has held 
that where a pertinent law or regulation changes after a 
claim has been filed or reopened before administrative or 
judicial process has been concluded, the version of the law 
or regulation most favorable to the veteran will be applied.  
Therefore, the VA must consider the applicability of the 
provisions of both the old and the new rating schedule 
criteria for evaluating psychiatric disabilities, for the 
period beginning November 7, 1996, then determine the extent 
to which the old and new regulations may be favorable to the 
veteran, and then rate the disability using the version of 
the regulations which are most favorable to the veteran's 
claim for a rating increase, whether they be from the old 
ratings schedule or from the newly promulgated one.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); DeSousa v. 
Gober, 10 Vet.App. 461 (1997).  

However it is appropriate that consideration under the 
revised rating schedule criteria, as in this case, not be 
undertaken before such criteria became effective.   The 
Court, addressing a similar matter, stated that the effective 
date rule contained in 38 U.S.C. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, since the 
Secretary's legal obligation to apply the effective date of 
the revised regulations prevents the application, prior to 
that date, of the liberalizing law rule stated in Karnas.  
Rhodan v. West, 12 Vet.App. 55 (1998).  

While the veteran's psychiatric disorder had been evaluated 
under the old criteria prior to the 1996 change, and under 
the new criteria in more recent years, a review of the RO's 
procedural development of the claim shows that the RO failed 
to adequately address the provisions of both the old and new 
criteria for rating the veteran's service-connected 
schizophrenia, for the period beginning November 7, 1996.  
Specifically, the February 1997 and the June 1998 
supplemental statements of the case fail to list the criteria 
of the old regulations for rating psychiatric disorders.  
Additionally, only the applicability of the new regulations 
was discussed in the analysis of the most recent RO decisions 
denying an increased rating for schizophrenia. 

In view of this, it cannot be concluded that the veteran 
received adequate notice of all the applicable laws and 
regulations as they applied to his claim for an increased 
rating for schizophrenic disorder, pursuant to the provisions 
of 38 C.F.R. §§ 19.29, 19.31 (1998).  Nor can it be concluded 
that the RO adequately addressed in the first instance the 
applicability of both the old and new regulations with 
regards to the veteran's claim for an increased evaluation, 
as mandated in the holdings of the Karnas and DeSousa 
decisions.  Therefore, as a safeguard against prejudice of 
the veteran's claim, this case must be remanded to the RO for 
correction of the aforementioned procedural defects before 
any further appellate consideration may be conducted.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board is mindful of the protracted period of time that 
this case has been in appellate status thus far, and regrets 
the further delay in adjudication of the issues on appeal by 
this remand, but advises the veteran that this action is to 
ensure that his right to appellate due process is protected.  
Because the length of time which has elapsed since the last 
examinations were conducted, further development of the 
medical evidence is warranted.

Turning to the last remaining issue on appeal, the Board 
finds that the veteran's claim for a total rating based on 
individual unemployability (TDIU) may not be addressed at 
this time because it is inextricably intertwined with the 
issue of an increased rating for schizophrenia.  Harris v. 
Derwinski, 1. Vet.App. 180 (1991).  Without a clear 
indication as to the extent to which the veteran's service-
connected schizophrenia contributes to his reported inability 
to follow any substantially gainful occupation, a 
determination as to entitlement to a TDIU cannot be made at 
this time.  As such, both must be addressed together by the 
RO on remand.

A review of the file also indicates that relevant clinical 
evidence may be available that is not in the claims folder.  
The Board notes that in his December 1998 informal hearing 
presentation, it is asserted that there are relevant medical 
records available from the SSA which have not been associated 
with the claims file.  The Board also notes that in a 
December 1996 statement, the veteran specifically stated that 
there were additional medical records available through the 
Baltimore office of the SSA which have not been associated 
with the claims file.  While the file already  contains some 
records from the Baltimore office (added to the file in 
September 1996), there may be additional evidence available 
which is pertinent to the current severity of the veteran's 
psychiatric disorder or his ability to become employed.  As 
such, the RO should aide the veteran in obtaining any 
pertinent SSA records or records of ongoing treatment.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following developments:

1.  The RO should take appropriate action 
to contact the veteran and request the 
names, addresses, and approximate dates 
of treatment of all health care providers 
(VA and non-VA) who have treated him for  
his psychiatric problems since April 
1998.  After obtaining any necessary 
authorizations, the health care providers 
the veteran identifies should be 
contacted and asked to submit copies of 
all medical records documenting their 
treatment which are not already in the 
claims folder.  SSA records pertinent to 
the veteran's psychiatric disorder and 
his unemployability should also be 
requested.  All records obtained which 
are not already on file should be 
associated with the claims folder. 

2.  Then the veteran should be admitted 
for a period of observation.  During this 
time, he should be afforded a VA 
psychiatric examination to evaluate his 
service-connected schizophrenia.  All 
other indicated tests that the examining 
psychiatrist deems appropriate, as well 
as complete psychological testing, should 
be performed, as well as a social and 
industrial survey.  The extent of the 
veteran's psychiatric disability should 
be scored using the Global Assessment of 
Functioning criteria.  It is imperative 
that the physician include a definition 
of the numerical code assigned in order 
to assist the RO and the Board to comply 
with the requirements of Thurber v. 
Brown, 5 Vet.App. 119 (1993).  The claims 
folder must be made available to the 
psychiatrist for review before the 
examination.  The psychiatrist should be 
provided with the old and new rating 
criteria for psychiatric disorders as 
contained in 38 C.F.R. § 4.132 (pre- 
revision of November 7, 1996), and 38 
C.F.R. § 4.130 (post-revision of November 
7, 1996), and asked to state the 
examination findings in terms consistent 
with the old and new rating criteria.

3.  Following the completion of the 
foregoing, the RO must review the claims 
folder, and ensure that the requested 
action was completed in full.  If the 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claim for an increased evaluation for his 
service-connected schizophrenia 
(currently rated as 70 percent 
disabling).  The old rating schedule, as 
well as the provisions of the new 
regulations and rating criteria for 
assessing psychiatric disorders must be 
considered, and the version of the 
regulations which is most favorable to 
the veteran's claims must be applied, as 
is appropriate, considering the effective 
date of the provisions.  See Karnas v. 
Derwinski, 1 Vet. App 308 (1991) and 
Rhodan v. West, 12 Vet.App. 55 (1998).  
The RO decision must include discussion 
regarding its determination of the extent 
to which the old and new regulations may 
be favorable to the veteran.  See DeSousa 
v. Gober, 10 Vet.App. 461 (1997).

5.  Thereafter, the RO should address the 
issue whether or not the veteran's 
service-connected disorders warrant a 
TDIU.

6.  If the benefits sought on appeal are 
denied, a supplemental statement of the 
case should be issued. The supplemental 
statement of the case should include both 
the old and new laws and regulations with 
regard to the issue on appeal.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  However, he is 
free to supplement the record with the submission of 
additional evidence while the case is in remand status.  The 
purposes of this remand are to develop the record, procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

